UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. CV 19-00290-AG (GJSx) Date January 16, 2020

 

 

Title B.B. King Music Company, LLC v. B.B. King Blues Band, LLC et al

 

Present: The Honorable ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION WITH PREJUDICE
ON STIPULATION TO DISMISS CASE

The Court, having been advised by the Plaintiff that this action has been resolved by a
Stipulation re Dismissal of Action with Prejudice [39], hereby orders this action dismissed
WITH prejudice. The Court hereby orders all proceedings in the case vacated and taken off
calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
